DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 10/27/2021, has been received, entered and made of record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP-A-2004-174943 on page(s)     of the specification.
Reference JP-A-2004-174943 is a general background reference covering a printing printer system for performing a printing process on a fabric.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the closest searched prior arts Hamamura (US 2020/0114667 A1), Ohnishi (US 2018/0134045 A1) and Sayama et al. (US 2015/0251445 A1) individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “the information processing device comprising: an acquisition unit configured to acquire image data and ink data, the image data being obtained by digitizing, as an image, the fabric before the printing process is performed, the ink data indicating a type of the ink; a storage unit configured to store derivation data for deriving a recommended parameter for at least one of the pre-processing device and the post-processing device; and a control unit configured to derive, based on the derivation data, the recommended parameter from the image data and the ink data, wherein the derivation data includes first data and second data, the first data being configured to define a learned model learned by machine learning, the learned model being configured to, when the image data is input, output fabric data indicating a feature value of the fabric, the second data indicating a correspondence relationship between the fabric data and the ink data, and the recommended parameter.”
Referring to claims 2-6, it follows that the claims are then inherently allowable for depending on allowable base claim 1.
Referring to claims 7 and 8, the same reasons for allowance provided for claim 1 are applicable herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675